

Exhibit 10.1


TRANSITION AND SEPARATION AGREEMENT


This Transition and Separation Agreement (“Agreement”) is made between Anthony
Banta (“Executive”) and Calix, Inc., a Delaware corporation (“Company”),
effective as of August 11, 2014 (“Effective Date”).


A.    Executive currently serves as the Senior Vice President, Manufacturing
Operations of the Company;


B.     Executive and the Company desire that Executive transition to the role of
Advisor for Manufacturing Operations effective August 11, 2014 (“Transition
Date”);


C.     Executive and the Company desire for Executive to terminate employment
with the Company as of October 31, 2014 (“Termination Date”); and    


E.    Executive and the Company want to transition Executive’s duties and end
their relationship amicably and also to establish the obligations of the parties
including, without limitation, all amounts due and owing to Executive.


The parties agree as follows:


1.Continued Employment. Executive acknowledges that, while continuing to serve
as the Company’s Advisor for Manufacturing Operations, Executive shall continue
to be subject to the requirements of Section 16 of by the Securities Exchange
Act of 1934, as amended (“Exchange Act”). Executive shall no longer be eligible
to participate in the Company’s Executive Change in Control and Severance Plan
(“Severance Plan”), which is terminated and superseded in its entirety by this
Agreement.
2.    Transition Period.
(a)    Transition Period. Unless Executive’s employment with the Company is
terminated by the Company for Cause or Executive voluntarily resigns from the
Company, during the period of time (“Transition Period”) commencing on the
Transition Date and ending on the Termination Date, Executive shall remain
employed by the Company as Advisor for Manufacturing Operations. Executive shall
provide transition services in Executive’s areas of expertise and work
experience and responsibility and such other duties as shall be assigned by the
Chief Executive Officer or other officer of the Company designated by the Chief
Executive Officer (“Transition Duties”). Executive acknowledges and agrees that,
during the Transition Period, Executive shall not, directly or indirectly,
become employed by or provide assistance to any Competitor (as defined below) of
the Company and may only accept employment with a Competitor if Executive
receives written consent from the Company’s Chief Executive Officer. Executive
shall otherwise devote such time and attention to Executive’s Transition Duties
as shall

1



--------------------------------------------------------------------------------



reasonably be required. For purposes of this Agreement, “Competitor” means any
company that could reasonably be considered to be a competitor of Company,
including without limitation all of the following entities and their respective
parents, affiliates and subsidiaries: Accedian Networks Inc.; ADTRAN, Inc.;
Alcatel-Lucent, S.A.; BTI Systems Inc.; CIENA Corp.; Cisco Systems, Inc.; Cyan,
Inc.; Huawei Technologies Co., Ltd.; Zhone Technologies Inc.; and ZTE
Corporation.
(b)    Salary and Benefits Continuation. During the Transition Period, Executive
will continue to be paid an annual base salary of $261,426.00, paid in bi-weekly
installments in accordance with the Company’s standard payroll practices, accrue
paid vacation and be eligible for all employee benefit plans available to senior
executives of the Company (other than the Severance Plan and all bonus plans)
through the Termination Date. All payments made to Executive during the
Transition Period will be subject to standard payroll deductions and
withholdings.
(c)    Equity Awards. Each stock option, restricted stock award and restricted
stock unit award held by Executive shall continue to vest in accordance with its
terms and remain outstanding based upon Executive’s continued service during the
Transition Period.
(d)    Business Expenses. The Company shall reimburse Executive for all
outstanding expenses incurred prior to the Termination Date which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses.
(e)    SEC Reporting. Executive acknowledges that to the extent required by the
Exchange Act, Executive will have continuing obligations under Section 16(a) and
16(b) of the Exchange Act to report his transactions in Company common stock for
six months following the Transition Date. Executive agrees not to undertake,
directly or indirectly, any reportable transactions until the end of such
six-month period.
(f)    Protection of Information. Executive agrees that, during the Transition
Period and thereafter, Executive will not, except for the purposes of performing
the Transition Duties, seek to obtain any confidential or proprietary
information or materials of the Company.
3.    Severance. Without admission of any liability, fact or claim, the Company
agrees, subject to the execution of this Agreement and Executive’s delivery to
the Company of the General Release of Claims attached hereto as Exhibit A
(“Release of Claims”) that becomes effective and irrevocable on or within 30
days following the Termination Date, and Executive’s performance of his
continuing obligations under this Agreement and the confidentiality agreement
signed by Executive upon his initial acceptance of employment with the Company
(“Confidentiality Agreement”), to provide Executive the severance benefits set
forth below:

2



--------------------------------------------------------------------------------



(a)    Six months of Executive’s base salary (as set forth in Section 2(b)
above) payable in a lump sum no later than ten days following the date the
Release of Claims is no longer subject to revocation, which will be $130,713.00,
less applicable withholding obligations;
(b)    Six months of Executive’s annual target cash bonus opportunity payable in
a lump sum no later than ten days following the date the Release of Claims is no
longer subject to revocation, which will be $52,285.20, less applicable
withholding obligations;
(c)    Each outstanding equity award held by Executive as of the Termination
Date will vest, and if applicable, become exercisable to the same extent such
equity award would have vested had Executive continued to remain employed by the
Company for six months following the Termination Date; and
(d)    If Executive elects to continue health insurance under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will pay or, at its election, reimburse Executive for, premiums for health
insurance coverage to the same extent it paid health insurance premiums on
Executive’s behalf immediately prior to the Termination Date for a period of six
months following the Termination Date, provided, however, that such Company-paid
premiums will terminate earlier if Executive cancels the underlying coverage or
coverage otherwise ends sooner because Executive obtains health coverage with
another employer. If Executive’s Company-paid premiums included dependents at
the Termination Date, the Company will continue to pay premiums for such
dependents to the same extent, and for the same duration, unless Executive
elects otherwise.
4.    Final Paycheck. Executive acknowledges and agrees that, unless Executive’s
employment with the Company is terminated earlier by the Company for Cause or by
Executive for any reason, Executive’s status as an employee of the Company will
end effective as of the Termination Date. As soon as administratively
practicable on or after the Termination Date, the Company will pay Executive all
accrued but unpaid base salary and all accrued and unused vacation earned
through the Termination Date, subject to standard payroll deductions and
withholdings. Executive is entitled to these payments regardless of whether
Executive executes or revokes this Agreement or the Release of Claims. Following
the Termination Date, Executive may elect to receive continued healthcare
coverage under COBRA.
5.    Full Payment. Executive acknowledges that the payment and arrangements set
forth above shall constitute full and complete satisfaction of any and all
amounts due and owing to Executive as a result of his employment with the
Company and the termination thereof.
6.    Executive’s Release of the Company. Executive understands that by agreeing
to the release provided by this Section 6, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.
(a)    On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive releases and forever
discharges the “Releasees,”

3



--------------------------------------------------------------------------------



consisting of the Company, and each of its owners, affiliates, subsidiaries,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(“Claims”), which Executive now has or may later have against the Releasees, or
any of them, by reason of any matter, cause, or thing whatsoever from the
beginning of time to the Effective Date, including, without limitation, any
Claims arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended by the Civil
Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C.
§ 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act, 31 U.S.C. § 3729 et
seq.; the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the
Worker Adjustment and Retraining Notification Act, 29 U.S.C.  § 2101 et seq.;
the Fair Labor Standards Act, 29 U.S.C. § 215 et seq.; the Sarbanes-Oxley Act of
2002; the California Labor Code; the employment and civil rights laws of
California; Claims for breach of contract; Claims arising in tort, including,
without limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.
(b)    Executive does not release the following claims:
(i)    Claims for unemployment compensation or any state disability insurance
benefits under the terms of state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims to continued participation in certain of the Company’s group
benefit plans under the terms and conditions of COBRA;
(iv)    Claims to any benefit entitlements vested as the date of Executive’s
employment termination, under written terms of any Company employee benefit
plan;
(v)    Claims for indemnification under the Company’s Bylaws, any
indemnification agreement between the Company and Executive, California Labor
Code Section 2802 or any other applicable law; and

4



--------------------------------------------------------------------------------



(vi)    Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
(c)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
7.    Non-Disparagement, Transition, Transfer of Company Property and
Limitations on Service. Executive further agrees that:
(a)    Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately. The Company
agrees that it shall not, and it shall instruct its officers and members of its
Board of Directors to not, disparage, criticize or defame Executive, either
publicly or privately. Nothing in this Section 7(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.
(b)    Transition. Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.
(c)    Transfer of Company Property. On or before the Termination Date,
Executive shall turn over to the Company all files, memoranda, records, and
other documents, and any other physical or personal property which are the
property of the Company and which he has in his possession, custody or control
on the Termination Date.
8.    Executive Representations. Executive warrants and represents that (a) he
has not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to

5



--------------------------------------------------------------------------------



which he may be entitled and no other compensation, wages, bonuses, commissions
and/or benefits are due to him, except as provided in this Agreement, (c) he has
no known workplace injuries or occupational diseases and has been provided
and/or has not been denied any leave requested under the Family and Medical
Leave Act or any similar state law, (d) the execution, delivery and performance
of this Agreement by Executive does not and will not conflict with, breach,
violate or cause a default under any agreement, contract or instrument to which
Executive is a party or any judgment, order or decree to which Executive is
subject, and (e) upon the execution and delivery of this Agreement by the
Company and Executive, this Agreement will be a valid and binding obligation of
Executive, enforceable in accordance with its terms.
9.    No Assignment by Executive. Executive warrants and represents that no
portion of any of the matters released, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs. In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments under this Agreement, which may be transferred only upon Executive’s
death by will or operation of law.
10.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than California. The parties consent to the exclusive jurisdiction of, and
venue in, the state and federal courts within San Francisco County, California
for the resolution of any disputes arising out of or in any way related to this
Agreement.
11.    Miscellaneous. This Agreement, collectively with the Confidentiality
Agreement, the Release of Claims and all agreements relating to Executive’s
outstanding equity awards, constitutes the entire agreement between the parties
with regard to its subject matter and supersedes, in their entirety, any other
agreements between Executive and the Company with regard to its subject matter.
Executive acknowledges that there are no other agreements, written, oral or
implied, and that he may not rely on any prior negotiations, discussions,
representations or agreements. This Agreement may be modified only in writing,
and such writing must be signed by Executive and an authorized officer or
director of the Company and recited that it is intended to modify this
Agreement. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement. The parties agree that signatures delivered by scan,
email or other electronic means shall be considered original signatures for all
purposes under this Agreement.

6



--------------------------------------------------------------------------------



12.    Company Assignment and Successors. The Company shall assign its rights
and obligations under this Agreement to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.
13.    Maintaining Confidential Information. Executive reaffirms his obligations
under his Confidentiality Agreement. Executive acknowledges and agrees that the
payments provided in Section 3 above shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement.
14.    Executive’s Cooperation.  After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment. 


DATED: August 8, 2014
/s/ Anthony Banta        
Anthony Banta




Calix, Inc.
DATED: August 8, 2014


By: /s/ Mimi Gigoux     
Mimi Gigoux



7



--------------------------------------------------------------------------------



EXHIBIT A


GENERAL RELEASE OF CLAIMS


This General Release of Claims (“Release”) is entered into August __, 2014,
between Anthony Banta (“Executive”) and Calix, Inc., a Delaware corporation
(“Company”) (collectively referred to as the “Parties”), effective eight days
after Executive’s signature (“Effective Date”), unless Executive revokes his
acceptance of this Release as provided in Paragraph 1(c), below.


1.    Executive’s Release of the Company. Executive understands that by agreeing
to this Release, Executive is agreeing not to sue, or otherwise file any claim
against, the Company or any of its employees or other agents for any reason
whatsoever based on anything that has occurred as of the date Executive signs
this Release.
(a)    On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive releases and forever
discharges the “Releasees,” consisting of the Company, and each of its owners,
affiliates, subsidiaries, predecessors, successors, assigns, agents, directors,
officers, partners, employees, and insurers, and all persons acting by, through,
under or in concert with them, or any of them, of and from any and all manner of
action or actions, cause or causes of action, in law or equity, suits, debts,
liens, contracts, agreements, promises, liability, claims, demands, damages,
loss, cost or expense, of any nature whatsoever, known or unknown, fixed or
contingent (“Claims”), which Executive now has or may hereafter have against the
Releasees, or any of them, by reason of any matter, cause, or thing whatsoever,
including any Claims arising out of, based upon, or relating to Executive’s
hire, employment, remuneration or resignation by the Releasees, including Claims
arising under federal, state, or local laws relating to employment, Claims of
any kind that may be brought in any court or administrative agency, any Claims
arising under the Age Discrimination in Employment Act, 29 U.S.C. § 621, et
seq.; Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C. § 206(d);
the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act
of 1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990,
42 U.S.C. § 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et seq.; the
Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C.  § 2101 et seq. the Fair
Labor Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002;
the California Labor Code; the employment and civil rights laws of California;
Claims for breach of contract; Claims arising in tort, including Claims of
wrongful dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, infliction of emotional distress,
violation of public policy, or breach of the implied covenant of good faith and
fair dealing; and Claims for damages or other remedies of any sort, including
compensatory damages, punitive damages, injunctive relief and attorney’s fees.
(b)    However, Executive does not release the following claims:

A-1









--------------------------------------------------------------------------------



(i)    Claims for unemployment compensation or any state disability insurance
benefits;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;
(iv)    Claims to any benefit entitlements vested as the date of Executive’s
employment termination, under written terms of any Company employee benefit
plan;
(v)    Claims for indemnification under any indemnification agreement between
the Company and Executive, the Company’s Bylaws, California Labor Code Section
2802 or any other law; and
(vi)    Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
(c)    In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:
(i)    Executive has the right to consult with an attorney before signing this
Release;
(ii)    Executive has been given at least 21 days to consider this Release;
(iii)    Executive has seven days after signing this Release to revoke it, and
Executive will not receive the severance benefits provided by Section 3 of the
Transition and Separation Agreement entered into between the Parties as of
___________________ (the “Transition and Separation Agreement”) unless and until
such seven-day period has expired. If Executive wishes to revoke this Release,
Executive must deliver notice of Executive’s revocation in writing, no later
than 5:00 p.m. Pacific Time on the 7th day following Executive’s execution of
this Release to General Counsel, Calix, Inc., 1035 N. McDowell Blvd., Petaluma,
CA 94954 (CalixLegal@calix.com).
(d)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES:

A-2









--------------------------------------------------------------------------------



“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE UNDER IT, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
2.    Executive Representations. Executive represents and warrants that:
(g)    Executive has returned to the Company all Company property in Executive’s
possession;
(h)    Executive is not owed wages, commissions, bonuses or other compensation,
other than any payments that become due under Section 4 of the Transition and
Separation Agreement;
(i)    During the course of Executive’s employment Executive did not sustain any
injuries for which Executive might be entitled to compensation under worker’s
compensation law or Executive has disclosed any injuries of which he is
currently, reasonably aware for which he might be entitled to compensation under
worker’s compensation law;
(j)    From the date Executive executed the Transition and Separation Agreement
through the date Executive executes this Release, Executive has not made any
disparaging comments about the Company, nor will Executive do so in the future;
and
(k)    Executive has not initiated any adversarial proceedings of any kind
against the Company or against any other person or entity released, nor will
Executive do so in the future, except as specifically allowed by this Release.
3.    Maintaining Confidential Information. Executive reaffirms his obligations
under the confidentiality agreement signed by Executive upon his initial
acceptance of employment with the Company (“Confidentiality Agreement”).
Executive acknowledges and agrees that the payments provided in Section 3 of the
Transition and Separation Agreement shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement.
4.    Cooperation with the Company. Executive reaffirms his obligations to
cooperate with the Company under Section 13 of the Transition and Separation
Agreement.

A-3









--------------------------------------------------------------------------------



5.    Severability. The provisions of this Release are severable. If any
provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.
6.    Choice of Law. This Release shall in all respects be governed and
construed in accordance with the laws of the State of California, including all
matters of construction, validity and performance, without regard to conflicts
of law principles.
7.    Integration Clause. This Release and the Transition and Separation
Agreement contain the Parties’ entire agreement with regard to the transition
and separation of Executive’s employment, and supersede any prior agreements as
to those matters, whether oral or written. This Release may not be modified, in
whole or in part, except by an instrument in writing signed by Executive and the
Chief Executive Officer of the Company.
8.    Execution in Counterparts. This Release may be executed in counterparts
with the same force and effectiveness as though executed in a single document.
Electronic signatures shall have the same force and effectiveness as original
signatures.
9.    Intent to be Bound. The Parties have carefully read this Release in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it is final and binding on all Parties.




EXECUTIVE                    CALIX, INC.




                        


__________________________        __________________________
Anthony Banta                By:
Title:



Date: ______________________        Date: _____________________









A-4







